Exhibit 10.2

PROMISSORY NOTE







Maximum Principal Amount: US$20,000,000.00

New York, New York

 

October 31, 2012

FOR VALUE RECEIVED, the undersigned, DAYBREAK OIL AND GAS, INC., a Washington
corporation with its chief executive offices located at 601 W. Main Ave., Suite
1017, Spokane, Washington (the “Borrower”), hereby unconditionally promises to
pay to the order of MAXIMILIAN INVESTORS LLC, a Delaware limited liability
company with an address of 152 West 57th Street, 54th Floor, New York, New York
10019 (together with any successors or assigns, herein the “Lender”), to such
account of the Lender as Lender may designate, the maximum principal amount of
TWENTY MILLION AND NO/100 UNITED STATES DOLLARS (US$20,000,000.00) or so much
thereof as may be outstanding from time to time, together with all accrued and
unpaid interest thereon, such amount to be repaid in accordance with the terms
and provisions of that certain Loan and Security Agreement, dated of even date
herewith, by and between Borrower and Lender (herein the “Loan Agreement”).
 This Promissory Note (as amended, restated, modified and/or supplemented from
time to time, this “Note”) is issued pursuant to the Loan Agreement, and is
entitled to all of the benefits and security of the Loan Agreement and the other
Loan Documents (as such term is defined in the Loan Agreement).

The Borrower hereby agrees, for the benefit of the Lender, as follows:



1.

In the event of any conflict between the terms of this Note and the terms of the
Loan Agreement, the terms of the Loan Agreement shall prevail.  All of the
terms, covenants, provisions, conditions, stipulations, promises and agreements
contained in the Loan Agreement to be kept, observed, and/or performed by the
undersigned are made a part of this Note and are incorporated into this Note by
this reference to the same extent and with the same force and effect as if they
were fully set forth in this Note.  Capitalized terms used but not defined
herein shall have the meanings set forth for such term in the Loan Agreement.



2.

If any amount of any required principal and/or interest payment required
hereunder or under the Loan Agreement is not paid in full when due, Borrower
shall, to the extent permitted by law, pay Lender a late fee of five percent
(5%) of the required payment.  Any such late fee assessed shall be immediately
due and payable.



3.

Interest on the principal amount of the Loan shall accrue in accordance with the
terms of the Loan Agreement.  Interest on the principal amount of the Loan shall
be calculated on the basis of the actual number of days elapsed in a given
calendar month and an assumed 360-day year.  The Borrower promises to pay
interest at the times and upon the terms and conditions set forth in the Loan
Agreement.  The principal amount outstanding under this Note together with any
accrued and unpaid interest and any and all other unpaid amounts which are then
owing by the Borrower to the Lender under this Note, the Loan Agreement and/or
any other Loan Document shall be due and payable on the earlier of (i) the
applicable due date therefor set forth in the Loan Agreement and (ii) the
acceleration of the obligations and liabilities owing by the Borrower to the
Lender under the Loan Documents in accordance with the terms hereof and thereof.



4.

If this Note or any payment hereunder becomes due on a day which is not a
Business Day (as defined below), the due date of this Note or payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment.



5.

All payments shall be made by Borrower to Lender at 152 West 57th Street, 54th
Floor, New York, New York 10019 or such other place as Lender may from time to
time specify in writing in lawful currency of the United States of America in
immediately available funds, without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.





--------------------------------------------------------------------------------





6.

Upon the occurrence of an Event of Default, interest on the principal amount of
the Loan shall be calculated at the lesser of (a) thirty-four percent (34%) per
annum, and (b) the maximum interest rate which Borrower may by law pay (the
“Default Rate”).  The Default Rate shall be computed from the occurrence of the
default giving rise to such Event of Default (without regard to any notice or
grace period) until the earlier of the date upon which the Event of Default is
cured to the Lender’s sole satisfaction or the date upon which all obligations
and liabilities under the Loan Documents are paid in full in cash.



7.

Upon the occurrence of an Event of Default, the Lender shall be entitled to
pursue any and all remedies set forth in the Loan Agreement (including
acceleration of all obligations and liabilities owing by the Borrower to the
Lender under this Note, the Loan Agreement and/or any other Loan Document).  It
is further agreed that if this Note is placed in the hands of an attorney for
collection, or if collected through suit, or probate or bankruptcy court, or in
case of the occurrence of any other Event of Default under this Note, the
Borrower shall pay the Lender’s costs of collection, including reasonable
attorneys’ fees.



8.

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, except by an agreement in writing signed by the Lender and Borrower.



9.

Whenever used, the singular number shall include the plural, the plural number
shall include the singular, and the words “Lender” and “Borrower” shall include
their respective permitted successors, assigns, heirs, executors and
administrators.



10.

Notwithstanding the above, from time to time, without affecting the obligation
of Borrower or the successors or assigns of Borrower to pay the outstanding
principal balance of this Note and observe the covenants of Borrower contained
herein, in the Loan Agreement or in any other Loan Document without affecting
the guaranty of any person, corporation, partnership or other entity for payment
of the outstanding principal balance of this Note, without giving notice to or
obtaining the consent of Borrower, the successors or assigns of Borrower or
guarantors, and without liability on the part of any Lender, the Lender may, at
the option of the Lender, decrease the maximum amount of the Note, extend the
time for payment of said outstanding principal balance or any part thereof,
reduce the payments thereon, release anyone liable on any of said outstanding
principal balance, accept a renewal of this Note, modify the terms and time of
payment of said outstanding principal balance, join in any extension or
subordination agreement, release any security given herefor, take or release
other or additional security, and agree in writing with Borrower to modify the
rate of interest or period of amortization of this Note or change the amount of
the monthly installments payable hereunder.



11.

Borrower and all others who may become liable for all or any part of this
indebtedness hereunder or under the other Loan Documents do hereby severally
waive presentment and demand for payment, notice of dishonor, protest, notice of
protest, notice of nonpayment, notice of intent to accelerate the maturity
hereof and of acceleration.  No release of any security for the indebtedness
hereunder or any person liable for payment of the indebtedness hereunder, no
extension of time for payment of this note or any installment hereof, and no
alteration, amendment or waiver of any provision of any Loan Document made by
agreement between Lender and any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower under the Loan Documents for the payment of all or any part of the
indebtedness hereunder.



12.

Borrower represents that Borrower has full power, authority and legal right to
execute, deliver and perform its obligations pursuant to this Note and the other
Loan Documents and that this Note and the other Loan Documents constitute valid
and binding obligations of Borrower.



13.

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner specified in the Loan Agreement and directed
to the parties at their respective addresses as provided therein.



14.

This Note was negotiated in the State of New York, the Loan was made by Lender
and accepted by Borrower in the State of New York.





-2-




--------------------------------------------------------------------------------





15.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED, ENFORCED, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE OR GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTS OF LAW PRINCIPLES THEREOF.



16.

THE BORROWER AND THE LENDER CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE CITY, COUNTY, AND STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES INVOLVING BORROWER OR
LENDER PERTAINING TO THIS NOTE, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENT,
PROVIDED, THAT BORROWER AND LENDER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF NEW YORK.
 BORROWER ASSENTS AND SUBMITS TO PERSONAL JURISDICTION OF ANY SUCH COURT IN ANY
ACTION OR PROCEEDING INVOLVING BORROWER OR LENDER PERTAINING TO THIS NOTE, THE
LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENT.  BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT, AND OTHER PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET
FORTH IN THE LOAN AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.



17.

TO THE FULLEST EXTENT ALLOWED BY LAWS OF THE STATE OF NEW YORK, THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



18.

The remedies under this Note shall be cumulative to, and not exclusive of, any
rights or remedies otherwise available.  Lender shall not, by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder and no waiver by Lender of its rights or remedies hereunder shall be
valid against Lender unless in writing, signed by Lender, and then only to the
extent therein set forth.  The waiver by Lender of any right or remedy hereunder
upon any one occasion shall not be construed as a bar to any right or remedy
which it would otherwise have had on any future occasion.



19.

The liability of the undersigned shall be absolute and unconditional and without
regard to the liability of any other party hereto.



20.

Borrower and Lender intend at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under state law) and that this Paragraph 20 shall control every other agreement
in the Loan Documents.  If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or any other Loan Document, or contracted for, charged, taken, reserved or
received with respect to the Loan, or if Lender’s exercise of the option to
accelerate the maturity of the Loan or any prepayment by Borrower results in
Borrower having paid any interest in excess of that permitted by applicable law,
then it is Borrower’s and Lender’s express intent that all excess amounts
theretofore collected by Lender shall be credited against the unpaid principal
balance of the Loan (or, if the Loan has been or would thereby be paid in full,
refunded to Borrower), and the provisions of the Loan Documents immediately be
deemed reformed and the amounts thereafter collectible thereunder reduced,
without the necessity of the execution of any new document, so as to comply with
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder.  All sums paid or agreed to be paid to Lender for the
use, forbearance or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.





-3-




--------------------------------------------------------------------------------





21.

Lender shall have the right to assign, in whole or in part, its interest in this
Note, and any other Loan Document and all of its rights hereunder and
thereunder, and all of the provisions herein and therein shall continue to apply
to the Loan.  Lender shall provide prompt notice to Borrower of any assignment,
in whole or in part, of this Note, or participation of the Loan with other
parties, provided that the failure to provide such notice shall not invalidate
or otherwise effect the validity of any such assignment or participation.  The
term “Holder” as used herein shall mean Lender and shall also include any
transferee of this Note whose name has been recorded by the Borrower in the Note
Register (as defined below).  Each transferee of this Note acknowledges that
this Note has not been registered under the Securities Act of 1933, as amended,
(the “Securities Act”), and may be transferred only pursuant to an effective
registration under the Securities Act or pursuant to an applicable exemption
from the registration requirements of the Securities Act.  The Borrower shall
maintain a register (the “Note Register”) in its principal offices for the
purpose of registering this Note and any transfer or partial transfer thereof,
which register shall reflect and identify, at all times, the ownership of record
of any interest in this Note.  Upon the issuance of this Note, the Borrower
shall record the name and address of the Lender in the Note Register as the
first Holder.  Upon surrender for registration of transfer or exchange of this
Note at the principal offices of the Borrower, the Borrower shall, at its
expense, execute and deliver one or more new notes of like tenor and of a like
aggregate principal amount, registered in the name of the Holder or a transferee
or transferees.  Every note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by written instrument of transfer duly
executed by the Holder of such note or such holder’s attorney duly authorized in
writing.  It shall be a condition precedent to any transfer or partial transfer
of the record ownership of an interest in this Note that the Borrower register
such transfer or partial transfer in the Note Register and otherwise comply in
all respects with the provisions of this Paragraph 21, and the Borrower’s
failure to do so shall render any such transfer or partial transfer void ab
initio.



22.

All understandings, representations and agreements heretofore had with respect
to this Note are merged into this Note and the other Loan Documents, which alone
fully and completely expresses the agreement of Borrower and Lender.  None of
Lender or any other party has made any representation, warranty, or statement to
Borrower in order to induce Borrower to execute this Note, and any and all
claims for fraud in the inducement are expressly waived.



23.

Borrower hereby waives the right to assert a claim or counterclaim against
Lender for injunctive relief arising out of or relating to this Note, including,
without limitation, any claim or counterclaim against Lender relating to the
exercise of its rights and remedies arising out of or relating to this Note.
 Borrower hereby acknowledges that any claim or counterclaim against Lender
arising out of or relating to this Note can be adequately remedied by an action
at law for money damages.



24.

In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform to such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.



25.

The Borrower acknowledges that its legal counsel participated in the preparation
of this Note and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Note to favor any party against the other.

[NO FURTHER TEXT ON THIS PAGE]





-4-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
as of the day first above written.




DAYBREAK OIL AND GAS, INC., a Washington corporation

 

 

 

 

By:

/s/ JAMES F. WESTMORELAND

 

Name:  James F. Westmoreland

 

Title:  President and Chief Executive Officer








Signature Page


